UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 o Transition report under Section 13 or 15(d) of the Exchange Act Commission file number:002-41703 THE X-CHANGE CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 90-0156146 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 710 Century Parkway, Allen, TX75013 (Address of principal executive offices) (972) 747-0051 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 11, 2008 there were 49,673,613 shares of the registrant’s common stock outstanding. THE X-CHANGE CORPORATION FORM 10-Q INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 3 Consolidated Statements of Operations for the three months and the nine months ended September 30, 2008 and 2007 (unaudited) 4 Consolidated Statement of Stockholders’ Equity as of September 30, 2008 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 (unaudited) 6– 7 Notes to Consolidated Financial Statements (unaudited) 8- 13 Item 2. Management's Discussion and Analysis or Plan of Operation 14 – 18 Item 4T. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 THE X-CHANGE CORPORATION CONSOLIDATED BALANCE SHEETS September 30, 2008 (unaudited) December 31, 2007 ASSETS Current assets: Cash $ 497,896 $ 739,869 Accounts receivable, net of allowance for doubtful accounts of $22,064 at September 30, 2008 and $35,663 atDecember 31, 2007 - 79,729 Prepaid expenses 15,301 1,339 Total current assets 513,197 820,937 Property and equipment, net 35,623 51,976 Deposits 47,000 40,770 Debt issuance costs, net 974,632 608,648 TOTAL ASSETS $ 1,570,452 $ 1,522,331 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Note payable, net of discount of $22,546 at September 30, 2008 and $243,039 at December 31, 2007 $ 675,248 $ 554,755 Accounts payable 62,733 461,660 Accrued expenses 58,411 38,413 Customer deposits 30,000 30,000 Total current liabilities 826,392 1,084,828 Long-term liabilities: Convertible long-term notes payable, net of discount of $3,406,776 at September 30, 2008 and $2,133,620 at December 31, 2007. 681,010 87,980 TOTAL LIABILITIES 1,507,402 1,172,808 Commitments and contingencies - - Stockholders' equity: Preferred stock, par value $.001, 10,000,000 shares authorized, none issued and outstanding at September 30, 2008 and December 31, 2007 - - Common stock, par value $.001, 100,000,000 shares authorized, 49,091,640 issued and outstanding at September 30, 2008 and 31,589,501 issued and outstandingat December 31, 49,092 31,590 Additional paid-in capital 17,849,486 15,748,998 Accumulated deficit (17,835,528 ) (15,431,065 ) Total stockholders' equity 63,050 349,523 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,570,452 $ 1,522,331 See accompanying notes to the consolidated financial statements. 3 THE X-CHANGE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues $ 7,657 $ 345,514 $ 386,755 $ 1,360,422 Expenses Research & development 53,874 303,702 524,888 1,155,148 Sales & marketing 83,695 46,706 203,894 149,167 General & administrative 391,671 719,074 1,154,155 1,849,398 Total expenses 529,240 1,069,482 1,882,937 3,153,713 Operating loss (521,583 ) (723,968 ) (1,496,182 ) (1,793,291 ) Other income (expense) Interest expense (352,069 ) (124,764 ) (912,547 ) (365,897 ) Interest income 2,447 247 4,265 4,022 Net loss $ (871,205 ) $ (848,485 ) $ (2,404,464 ) $ (2,155,166 ) Loss per share, basic and diluted $ (0.02 ) $ (0.03 ) $ (0.07 ) $ (0.07 ) Weighted average shares outstanding, basic and diluted 47,530,474 30,949,917 36,903,159 29,880,333 See accompanying notes to the consolidated financial statements. 4 THE X-CHANGE CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY SEPTEMBER 30, 2008 (Unaudited) Common Stock Shares Par Value Paid-in Capital Accumulated Deficit Totals Balance at December 31, 2007 31,589,501 $ 31,590 $ 15,748,998 $ (15,431,065 ) $ 349,523 Stock-based compensation - - 77,483 - 77,483 Net loss - - - (677,804 ) (677,804 ) Balance at March 31, 2008 31,589,501 31,590 15,826,481 (16,108,869 ) (250,798 ) Stock-based compensation - - 23,578 - 23,578 Allocation to note discount on prepayment - - (16,978 ) - (16,978 ) Net loss - - - (855,454 ) (855,454 ) Balance at June 30, 2008 31,589,501 31,590 15,833,081 (16,964,323 ) (1,099,652 ) Stock-based compensation - - 29,238 - 29,238 Shares issued for services 300,000 300 17,700 - 18,000 Allocation to note discount for prepayment - - (37,291 ) - (37,291 ) Debt discount on note payable 16,714,286 16,714 1,776,166 - 1,792,880 Shares and warrants issued for financing fees 487,853 488 230,592 - 231,080 Net loss - - - (871,205 ) (871,205 ) Balance at September 30, 2008 49,091,640 $ 49,092 $ 17,849,486 $ (17,835,528 ) $ 63,050 See accompanying notes to the consolidated financial statements. 5 THE X-CHANGE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,404,464 ) $ (2,155,166 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock based compensation expense 130,299 307,935 Gain on early extinguishment of debt (8,363 ) - Depreciation 16,353 17,272 Stock issued for consulting services 18,000 - Amortization of financing fees 123,897 - Amortization of debt discount 694,311 296,662 Change in operating assets and liabilities: Accounts receivable (net of allowance) 79,729 (7,061 ) Prepaid expenses (13,962 ) 59,661 Other current assets (6,230 ) 5,115 Accounts payable (398,927 ) 364,439 Accrued expenses 152,034 44,533 Deferred revenue - 23,838 Customer deposits - 30,000 Net cash used by operations (1,617,323 ) (1,012,772 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets - (4,737 ) Net cash used in investing activities - (4,737 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from common stock issued - 1,117,500 Payments on debt (165,850 ) (120,000 ) Proceeds from notes payable, net of fees 1,541,200 368,000 Net cash provided by financing activities 1,375,350 1,365,500 Net increase (decrease) in cash (241,973 ) 347,991 Cash at beginning of period 739,869 1,955 Cash at end of period $ 497,896 $ 349,946 6 THE X-CHANGE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Nine months ended September 30, 2008 2007 SUPPLEMENTAL INFORMATION Interest paid $ 86,200 $ - Taxes paid $ - $ - Non-Cash Financing activities: Accrued interest rolled into note principal $ 132,036 $ - Debt discount relieved from prepayment of principal $ 45,906 $ - See accompanying notes to the consolidated financial statements. 7 THE X-CHANGE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 Basis of Presentation Our Consolidated Balance Sheet as of September 30, 2008, the Consolidated Statements of Operations for the three and nine months ended September 30, 2008 and 2007, and the Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 have not been audited. These statements have been prepared on a basis that is consistent with the accounting principles applied in our Annual Report on Form 10-KSB for the fiscal year ended December31, 2007. In our opinion, these financial statements include all normal and recurring adjustments necessary for a fair presentation of X-Change Corporation (the “Company”) and Subsidiary. The results for the nine months are not necessarily indicative of the results expected for the year. As used herein, the “Company”, “management”, “we” and “our” refers to X-Change Corporation together with its subsidiary. The Company's fiscal year ends on December31st. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted in accordance with the published rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”) for interim financial statements. The unaudited Consolidated Financial Statements and the notes thereto in this report should be read in conjunction with the audited Consolidated Financial Statements and notes thereto included in our Annual Report on Form 10-KSB for the fiscal year ended December31, 2007 (the “10-KSB”). Organization and History The X-Change Corporation was incorporated under the laws of the State of Delaware on February 5, 1969, and changed its domicile to the State of Nevada on October 4, 2000.We were originally organized to seek merger and/or acquisition candidates.In this respect, we have engaged in numerous transactions since our inception.For the periods reported on herein, AirGATE Technologies, Inc. (“AirGATE”) is the sole operating subsidiary of the Company. Our Business Our business model is focused on furthering the opportunities of its wholly owned subsidiary AirGATE. AirGATE is developing end-to-end solutions in wireless technologies including radio frequency identification (“RFID”) for the business-to-business customer. We focus on products and services in vertical markets, especially the oil and gas industry. We intend to deliver wireless solutions in these markets built around a strategy focused on high-value, high-return, recurring revenue opportunities. We are working on a number of specialized technologies, but have not yet commercialized any of our technologies. 8 Nature of Operations and Going Concern The accompanying financial statements have been prepared on the basis of accounting principles applicable to a going concern, which assume that the Company will continue in operation for at least one year and will be able to realize its assets and discharge its liabilities in the normal course of operations.Our financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. While management believes that the actions already taken or planned will mitigate the adverse conditions and events which raise doubt about the validity of the going concern assumption used in preparing these financial statements, there can be no assurance that these actions will be successful. If the Company were unable to continue as a going concern, then substantial adjustments could be necessary to the reported carrying values of assets and the reported amounts of its liabilities. Several conditions and events cast doubt about our ability to continue as a going concern.We have incurred substantial losses in the periods being reported.We require additional financing in order to fund our business activities on an ongoing basis.During 2007, the Company raised approximately $3 million in three separate transactions including a private placement and two financings structured as convertible debt. The Company closed an additional convertible debt financing of $1.8 million on July 10, 2008. This financing does not provide sufficient capital to alleviate concerns regarding our ability to continue as a going concern. Our future capital requirements will depend on numerous factors including, but not limited to, our ability to perform on current and future development contracts and the commercialization thereof. We do not have sufficient working capital to sustain our operations. We have been unable to generate sufficient revenues to sustain our operations. We will have to continue to obtain funds to meet our cash requirements through business alliances or financial transactions with third parties, the sale of securities or other financing arrangements, or we may be required to curtail our operations, seek a merger partner, or seek protection under federal bankruptcy laws. Any of the foregoing may be on terms that are unfavorable to us or disadvantageous to existing stockholders. In addition, no assurance may be given that we will be successful in raising additional funds or entering into business alliances. The Company has incurred substantial costs in maintaining its status as a reporting public company including dealing with recent SEC reviews. The Company has also incurred substantial costs associated with raising capital for its continued operations. Management is continually reviewing these costs on an on-going basis. 9 We are considering alternatives with respect to our intellectual property in areas outside the oil and gas industry including our GenuDot system. In evaluating these technologies, we may consider readdressing the marketplace, joint ventures or outright sales of these technologies. Our auditors have included an explanatory paragraph in their audit opinion with respect to our consolidated financial statements at December 31, 2007. The paragraph states that our recurring losses from operations and resulting continued dependence on access to external financing raise substantial doubt about our ability to continue as a going concern. Furthermore, the factors leading to and the existence of our going concern status may adversely affect our relationship with customers and suppliers and have an adverse effect on our ability to obtain financing. Recent Accounting Pronouncements In February, 2008, FASB issued a staff position, Effective Date of FASB Statement No. 157 (“FSP 157-2”) which defers the effective date of SFAS 157 to fiscal years beginning after December 15, 2008 for all non-financial assets and liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). Examples of items within the scope of FSP 157-2 are non-financial assets and liabilities initially measured at fair value in a business combination (but not measured at fair value in subsequent periods), and long-lived assets such as property plant and equipment and intangible assets measured at fair value for an impairment assessment under SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets. The partial adoption of SFAS 157 on January 1, 2008 with respect to financial assets and financial liabilities recognized or disclosed at fair value in the financial statements on a recurring basis did not have a material impact on the Company’s consolidated financial statements. The Company is in the process of analyzing the potential impact of SFAS 157 relating to our planned January 1, 2009 adoption of the remainder of the standard. Note 2 Loss per Share Basic loss per share is calculated by dividing the net loss by the weighted average common shares outstanding for the period.The effects of common stock equivalents are anti-dilutive and accordingly are excluded from the diluted loss per share computation. Therefore, diluted loss is equal to basic loss per share.
